ORDER

PER CURIAM.
Lisa Clepper (Appellant) appeals from the trial court’s summary judgments entered in favor of Vinson Mortgage Services, Inc. (Vinson Mortgage) on Appellant’s First Amended Class Action Petition and in favor of Title Star Agency, LLC (Title Star) on Appellant’s Second Amended Class .Action Petition. We have reviewed the briefs of the parties and the record on appeal and conclude there are no genuine issues of material fact and Vinson Mortgage and Title Star are entitled to judgment as a matter of law. Rule 74.04(c); ITT Comm. Fin. Corp. v. Mid-Am. Marine Supply Corp., 854 S.W.2d 371, 376 (Mo. banc 1993). We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).